UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 18, 2007 Date of Report (Date of Earliest Event Reported) ITRON, INC. (Exact Name of Registrant as Specified in its Charter) Washington 000-22418 91-1011792 (State or Other Jurisdiction of Incorporation) (Commission File No.) (IRS Employer Identification No.) 2111 N. Molter Road, Liberty Lake, WA99019 (Address of Principal Executive Offices, Zip Code) (509) 924-9900 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.01 Completion of Acquisition or Disposition of Assets. On April 18, 2007, Itron, Inc. (Itron) completed the acquisition of Actaris Metering Systems (Actaris) for €800 million (approximately $1.1 billion) plus the retirement of approximately $644.0 million of debt. The acquisition was financed with a $1.2 billion senior secured credit facility from UBS Investment Bank, $235 million from the sale of 4.1 million shares of common stock to certain institutional investors and cash on hand. The Actaris acquisition includes all of Actaris’ electricity, gas and water meter manufacturing and sales operations, located primarily outside of North America. Prior to the acquisition, Itron was not affiliated with Actaris or any of its affiliates, directors, officers or any associates of any director or officer. Itron’s past business transactions with Actaris consisted of manufacturing support services provided by Itron’s Electricity Metering segment; such support services were phased out by December31, 2004. The foregoing summary is qualified in its entirety by reference to the full text of the Stock Purchase Agreement attached hereto as Exhibit 2.1 and the Amendment No. 1 to Stock Purchase Agreement attached hereto as Exhibit 2.2, incorporated herein by reference. Item2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. The acquisition was financed in part by a $1.2 billion senior secured credit facility from UBS Investment Bank.The facility is comprised of a $605.1 million first lien U.S. denominated term loan; a €335 million first lien Euro denominated term loan; a £50 million first lien GBP denominated term loan; and a $115million multicurrency revolving line-of-credit, which was undrawn at close. Several factors determine the principal payments, interest and maturity terms, which are outlined in the credit agreement attached hereto as Exhibit 4.1, incorporated herein by reference. Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Malcolm Unsworth, age 57, Itron’s former Sr. Vice President of Hardware Solutions, has moved to Brussels to assume the day-to-day operations of the company as Actaris’
